Citation Nr: 0417229	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  01-10 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-traumatic stress disorder (PTSD), 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision rendered 
by the Nashville, Tennessee Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from June 1967 to June 
1969.  His DD Form 214 reflects that he received a Vietnam 
Service Medal with Bronze Service Star, a Vietnam Campaign 
Medal with Device, an Army Commendation Medal, and a Combat 
Infantryman Badge.  

In an August 2001 rating decision, the RO denied various 
claims raised by the veteran, to include entitlement to a 
disability rating greater than 50 percent for PTSD, and 
entitlement to TDIU benefits.  The veteran thereafter 
indicated disagreement with only those two issues, and 
perfected his appeal of those claims by means of submission 
of a substantive appeal (VA Form 9) in December 2001.
In July 2003, the Board remanded this case for additional 
evidentiary development.

In March 2003, the Board granted the veteran's motion that 
his case be advanced on the Board's docket.  See 38 C.F.R. 
§ 20.900 (2003).


FINDINGS OF FACT

1.  The evidence of record demonstrates that the veteran's 
PTSD is manifested primarily by complaints of nightmares, 
depression and anxiety.  He is consistently properly groomed 
and dressed, takes medications for his PTSD but receives only 
infrequent psychiatric treatment.

2.  The veteran's service-connected disabilities are PTSD, 
evaluated as 50 percent disabling; and malaria, evaluated as 
noncompensably disabling. 



3.  The evidence of record shows that the veteran's service-
connected disabilities, PTSD and residuals of malaria, are 
not, either individually or collectively, sufficiently 
disabling as to preclude him from securing or following 
substantially gainful employment.

4.  The veteran's current unemployment is not shown to be 
related to, or the product of,  his service-connected 
disabilities.

5.  The veteran's service-connected PTSD and service-
connected residuals of malaria do not present an exceptional 
or unusual disability picture rendering impracticable the 
application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.130, Diagnostic Code 9411 
(2003).

2.  The criteria for TDIU benefits are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to increased compensation 
for his service-connected PTSD, which is currently evaluated 
as 50 percent disabling, and also to TDIU.  In essence, he 
contends that the severity of his PTSD symptoms renders him 
unable to maintain employment.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable in this case, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.



Standard of review

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

The Board observes that the veteran was notified by the 
December 2001 statement of the case and January 2004 
supplemental statement of the case of the pertinent law and 
regulations.  More significantly, letters sent to the veteran 
in October 2003 and January 2004 specifically intended to 
address the requirements of the VCAA.  Crucially, the veteran 
was informed by means of those letters as to what evidence he 
was required to provide and what evidence VA would attempt to 
obtain on his behalf.  The letters explained what the 
evidence must show to establish his claims, and further 
explained that VA would obtain VA medical records and would 
make reasonable efforts to help him get relevant evidence, 
such as private medical records, but that he was responsible 
for providing sufficient information to VA to identify the 
custodian of any records.  

The Board finds that these letters properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, that was necessary to substantiate 
the claims, and it properly indicated which portion of that 
information and evidence is to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.
In particular, the record on appeal contains the veteran's 
service medical records, his service personnel records and 
recent VA medical reports.  It also contains information 
pertaining to his recent employment, and the termination of 
that employment.

The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  
In this case, there are numerous psychiatric evaluations of 
the veteran of record, including a May 2001 VA examination 
which will be discussed below.

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.103 (2003).  The veteran has declined a Board hearing. 
His representative has submitted written argument in his 
behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.   

1.  Entitlement to an increased disability rating for 
service-connected PTSD, currently evaluated as 50 percent 
disabling.

Relevant law and regulations

Increased disability ratings - in general

In evaluating the veteran's request for a higher disability 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities. 

While evaluation of a service-connected disability requires 
review of the veteran's medical history, where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  Therefore, although the Board has 
reviewed all the evidence of record, it finds that the most 
probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (2003).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2003).  

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2003).  
Diagnostic Code 9411 is clearly the most appropriate 
diagnostic code because it pertains specifically to 
psychiatric disorder diagnosed in the veteran's case (PTSD).  
In any event, with the exception of eating disorders, all 
mental disorders are rated under the same criteria in the 
rating schedule.  Therefore, rating under another diagnostic 
code would not produce a different result.  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate and the veteran has 
not requested that another diagnostic code should be used.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.

Specific schedular criteria

Under the criteria for evaluating PTSD, the current 50 
percent rating in effect for the veteran's PTSD contemplates 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; more 
than weekly panic attacks; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

An increased rating (to 70 percent) would be appropriate for 
PTSD that is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals that interfere with 
routine activities; speech that is intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a worklike setting; and inability to 
establish and maintain effective relationships.  A 100 
percent rating is appropriate for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2003).

GAF

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members). GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job). Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school). A score from 21 to 30 is 
indicative of behavior that is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas. A score of 11 to 20 denotes some danger of hurting 
one's self or others (e.g., suicide attempts without clear 
expectation of death; frequently violent; manic excitement) 
or occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication (e. 
g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130 [incorporating by reference the VA's adoption 
of the DSM-IV, for rating purposes].

Factual background

Past evidence of record reflected that the veteran complained 
of nightmares, crying spells, interference by his medications 
with his ability to work, and difficulty at his job as a 
security officer at a clothing manufacturer as it brought him 
into contact with Vietnamese workers.  Evidence of record 
further indicates that the veteran had stated that he planned 
to leave his employment once he obtained a 100 percent 
disability rating from VA.

Of record is the report of a May 2001 VA PTSD examination, 
which is the report of the most recent examination of the 
veteran's mental status for compensation and pension 
purposes.  The veteran indicated, at that time, that he 
continued to work as a security guard, continued to drive 
himself (although he stated he worried about the effect of 
his medications upon his driving), and had familial support.  
He further stated  that he did not have any friends or social 
contacts outside of veteran groups, and watched television 
and played sports by himself.  The report shows that the 
veteran further complained of depression, difficulty 
concentrating at work, confusion, feeling safe at home with 
his family, auditory hallucinations of voices telling him to 
kill himself, regular thoughts of suicide, paranoia, 
flashbacks, avoidance of crowds, and difficulty sleeping 
(which the examiner indicated was partially due to the fact 
that the veteran did shift work).    

The examiner noted that the veteran was on medication for 
treatment of his PTSD, but that the veteran indicated the 
medications did not help him much.  The report reflects that 
the veteran received psychiatric help on an infrequent basis, 
mainly only for medications.  

The May 2001 VA examination report shows that, upon 
examination, the veteran exhibited sad mood and affect.  The 
examiner noted in the examination report that the veteran 
became tearful during his recitation.  His pattern of speech 
was pressured with anxiety and discomfort, he was somewhat 
rambling in his thought processes, and had greatly impaired 
cognition.  The report also shows that he was casually but 
neatly dressed and, while very fidgety, was cooperative.  He 
was oriented to time, place, person and situation; manifested 
average knowledge; and had no overt thought disorder other 
than self-described hallucinatory experiences.  The report 
notes findings by the examiner that the veteran was 
moderately impaired in social situations and "[h]e would 
probably be classified in the moderate-to-severe range of 
vocational impairment as well."  The examiner also indicated 
that the veteran probably did not have adequate social 
support other than his family, from whom he was fairly 
distanced due to his work schedule.  The examination report 
contains diagnoses of chronic PTSD, recurrent major 
depressive disorder, severe psychotic symptoms, and a GAF 
score of 35 to 40.

The medical evidence also includes reports of treatment 
accorded the veteran by VA between 1999 and 2003, indicating 
that he sought occasional outpatient treatment.  These 
records show complaints by the veteran of flashbacks, 
suicidal ideation, nervous behavior, and the use of 
medications.  They show that GAF scores ranging between 35 
and 50 were furnished by health care providers.  These 
reports, however, also show that he was fully oriented, 
neatly groomed, manifested fair memory and cognition, and had 
speech that was goal-oriented.  

The record further indicates that the veteran's employment 
was terminated in December 2002 due to his "inappropriate 
behavior"; the veteran had been employed by that firm since 
August 1992.  In that connection, a State of Tennessee 
Department of Employment Security Separation Notice, 
submitted by the veteran's former employer in December 2002, 
shows that he was discharged due to "[v]iolation of Mutual 
Respect policy.  [Veteran] admitted to making 'graphic' 
[s]exual comments about a female associate."  

The veteran checked himself into a VA psychiatric facility in 
January 2003, stating that he was depressed and suicidal.  It 
was noted that he was going through financial problems due to 
being fired because of sexual harassment.  The hospital 
report stated: "He is currently interested in assistance 
with low income housing which seems to be the primary reason 
for the admit."   The report further stated:  "I have the 
feeling that [patient] is trying to appear more ill for 
secondary gain and possibly to have his service connection 
increased."  GAF was 50.  Nowhere in the hospital report is 
it suggested that the behavior which caused the veteran to be 
terminated from his employment was due to his service-
connected PTSD.

Analysis

Schedular rating

It has been contended by and on behalf of the veteran, in 
essence, that his PTSD symptomatology, which is currently 
evaluated by VA as 50 percent disabling, is in fact more 
severe than is reflected by that rating.  

The Board has carefully reviewed the evidence of record.  The 
veteran's principal problems appear to be loss of employment 
in December 2002 with resulting financial concerns.  In view 
of evidence which clearly indicates that the veteran was 
fired for sexual harassment, the Board finds no basis for 
concluding that the veteran's loss of employment in December 
2002, or any subsequent failure to find employment, is shown 
to be the product of his PTSD symptomatology.  That is, the 
medical record is devoid of any nexus between the veteran's 
service-connected mental problems and the on-the-job behavior 
that resulted in his termination.  The veteran was thoroughly 
evaluated at a VA hospital in early 2003 and no such 
connection was identified.  Moreover, even if the sexual 
harassment can be attributed to PTSD (and there is no 
competent medical evidence that such is the case), impaired 
judgment is a criteria for the currently assigned 50 percent 
rating. 

The Board notes that the medical evidence reveals that the 
veteran has reported thoughts of suicide.  However, the 
hospitalization report in early 2003 indicated that this may 
have been manipulative behavior which was calculated to get 
him admitted to a VA inpatient facility.  The hospital 
admission report stated: "He seems to be trying to make 
himself appear more sick. . . .  He was noted to be giving 
conflicting information to various practitioners."  There is 
no indication that the veteran has ever acted an his self-
reported suicidal impulses.  Thus, although "suicidal 
ideation" is one of the criteria for the assignment of a 70 
percent rating, the Board discounts the significance of the 
veteran's reports of suicidal ideation in light of all of the 
evidence of record.  

Moreover, none of the other criteria for a 70 percent 
disability rating are present, according to the medical 
evidence of record.  The evidence does not show such symptoms 
as: speech that is intermittently illogical, obscure, or 
irrelevant; obsessional rituals that interfere with routine 
activities; spatial disorientation; impaired impulse control; 
or neglect of personal appearance and hygiene, all of which 
are consistent with the assignment of a 70 percent disability 
rating under Diagnostic Code 9411.  In fact, the evidence 
consistently reflects that the veteran's speech was goal-
oriented and that he was well groomed and appropriately 
dressed.  

The Board wishes to make it clear that it does not doubt that 
the veteran may be experiencing symptoms such as depression 
and nightmares due to his service-connected PTSD.  Such 
symptoms may indeed cause occupational and social impairment.  
However, such symptoms are included in the currently assigned 
50 percent disability rating.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].    

In summary, after thorough review of the evidence of record, 
the Board finds that the veteran's PTSD disability picture as 
a whole does not more nearly approximate the criteria for a 
70 percent disability rating.  See 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2003).  As such, the Board finds that 
an increased rating is not warranted.

The veteran has consistently maintained that he feels he is 
entitled to a 100 percent disability rating.  The evidence, 
however, does not indicate that the veteran meets the 
criteria, set forth above, for a 100 percent disability 
rating.  It must be reiterated that the evidence specifically 
demonstrates that the veteran had a fair memory, had goal-
oriented speech, was properly groomed, and was oriented to 
time, place, person and situation.  The evidence of record 
does not reveal that the veteran exhibited grossly 
inappropriate behavior due to his PTSD, was intermittently 
unable to perform activities of daily living, or that he was 
a persistent danger to hurting himself or others.  As such, 
the veteran's disability picture does not more nearly 
approximate the criteria for a 100 percent disability 
picture. 

Extraschedular rating

It appears that the veteran is in effect contending that his 
PTSD presents an exceptional or unusual disability picture.  
The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating. See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the March 2004 Supplemental Statement of the Case, the 
agency of original jurisdiction specifically determined that 
an extraschedular rating was not warranted. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical. See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

As discussed above, the Board has no reason to doubt that the 
veteran's service-connected PTSD, including problems sleeping 
and the necessity of medications, may limit his efficiency in 
certain tasks.  The Board has noted and considered the fact 
that the veteran's Daily Attendance Record provided by his 
employer indicated that he missed 11 days of work during the 
period of January 2001 to July 2001, ranging from one to 
three days each month.  Mere absenteeism, however, does not 
present an exceptional or unusual disability picture and is 
not reflective of any factor that takes the veteran outside 
of the norm.  As discussed in some detail above, the veteran 
was terminated from his employment due to sexual harassment; 
there is no competent medical evidence which suggests that 
such behavior was related to his service-connected PTSD.

There is no evidence of frequent hospitalizations due to 
PTSD.  The January 2003 hospitalization was nominally for 
PTSD; there appear to be no other recent hospitalizations.  
There is no evidence of an unusual clinical picture.  The 
veteran receives therapy and takes medications for his PTSD. 

Accordingly, the Board finds that the veteran's disability 
picture does not warrant referral for the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) 
(2003).

Conclusion

Based on the above, the Board concludes that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for PTSD.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991).  The Board has considered the doctrine of 
reasonable doubt in the veteran's favor, but, as the 
preponderance of the evidence is against his claim, that 
doctrine is not for application.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2003).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

Relevant law and regulations

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  Total disability 
may or may not be permanent, but total ratings usually will 
not be assigned for temporary exacerbations or acute 
infectious diseases except where specifically prescribed by 
the Schedule.  38 C.F.R. § 3.340 (2003); see also Fluharty v. 
Derwinski, 2 Vet. App. 409, 411 (1992); Hatlestad (I) v. 
Derwinski, 1 Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Schedule 
prescribes a 100 percent disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his disability(ies), 
provided that, if there is only one such disability, it shall 
be ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16 (2003).  In exceptional 
circumstances, however, where the veteran does not meet the 
aforementioned percentage requirements, a total rating may be 
assigned nonetheless, on an extra-schedular basis, upon a 
showing that he is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. §§ 3.321(b)(1), 4.16(b) 
(2003).

"Marginal employment," for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a) (2003); Moore 
(Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the veteran actually works and without 
regard to the veteran's earned annual income...."  Other 
factors to be considered in determining whether a veteran is 
unemployable are his level of education, his employment 
history, and his vocational attainment.  See Hyder v. 
Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 
1 Vet. App. 326, 331-332 (1991).  However, his advancing age, 
any impairment caused by conditions that are not service 
connected, and his prior unemployability status must be 
disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a) (2003); see also Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993), where the Court noted 
additionally that "[t]he sole fact that a claimant is 
unemployed is not enough" to warrant a TDIU.  Id.

Analysis

In addition to his service-connected PTSD, the veteran is 
service connected for malaria, which is evaluated as 
noncompensably disabling.  However, the medical evidence does 
not indicate that malaria residuals, if indeed any are 
present, cause any functional limitations or interfere with 
the veteran's employability.  The veteran himself does not 
appear to so contend.  Thus, for all practical purposes, any 
award of TDIU would be based on the veteran's service-
connected PTSD, which has been discussed in detail above.  

As discussed in the law and regulations section above, TDIU 
may be awarded on a schedular basis or an extraschedular 
basis.

Schedular

The veteran does not have a service-connected disability that 
is individually evaluated at 60 percent or higher.  Moreover, 
his service-connected disabilities (PTSD and residuals of 
malaria) are rated with a combined disability evaluation of 
50 percent and, as such, do not meet the schedular criteria 
that necessitate a combined disability evaluation of 70 
percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2003).  
Thus, the Board concludes that TDIU is not warranted based on 
schedular basis.



Extraschedular

Additionally, TDIU is not warranted on an extra-schedular 
basis.  The Board has discussed the provisions of 38 C.F.R. 
§ 3.321(b)(1) in connection with the increased rating claim 
above.  The Board has not identified any bases for the 
assignment of an extraschedular rating for PTSD, much less 
the virtually non-existent malaria residuals.  

The veteran maintains that his PTSD symptoms significantly 
impaired his ability to work.  It is noted that the veteran 
is not employed, and apparently has not been employed since 
December 2002.  As discussed above, however, his loss of 
employment is not shown to be due to impairment caused by his 
service-connected PTSD, but rather by on-the-job misbehavior, 
or, more precisely, the fact that he admitted to making 
"graphic sexual comments" about a female associate.  This 
behavior is not shown by the evidence to have been deemed a 
symptom of his PTSD.  Thus, the veteran's action, and the 
employment difficulties that ensued, do not provide a basis 
for finding that he is unable to obtain and maintain 
substantially gainful employment due to his service-connected 
disabilities.

The Board additionally observes that, as noted repeatedly in 
the January 2003 VA hospital report, quoted above, there is a 
strong suggestion of malingering and seeking secondary gain 
in the veteran's presentation.  Of interest is that while he 
was employed he repeatedly maintained that he intended to 
quit his job the day he received a 100 percent disability 
evaluation.  Since he clearly was intending to work until he 
was awarded such benefits by VA, the implication that must be 
drawn is that his ability to maintain employment was not 
premised on the severity of his symptoms, but on the receipt 
of money that would allow him to not work. 

In view of the foregoing, the Board conclude that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to TDIU benefits.  That claim, accordingly, 
fails.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.

Entitlement to TDIU is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



